Name: 82/106/EEC: Commission Decision of 29 January 1982 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  means of agricultural production;  agricultural activity;  Europe
 Date Published: 1982-02-16

 Avis juridique important|31982D010682/106/EEC: Commission Decision of 29 January 1982 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) Official Journal L 044 , 16/02/1982 P. 0027 - 0027*****COMMISSION DECISION of 29 January 1982 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) (82/106/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 80/666/EEC (2), and in particular Article 13 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), as last amended by Directive 81/528/EEC (4), and in particular Article 18 (3) thereof, Whereas the Irish Government notified on 11 and 16 November 1981 the following regulations: - the cattle headage payments in severely handicapped areas 1981, - the beef cow scheme in disadvantaged areas 1981, - the scheme of headage payments on sheep in disadvantaged areas 1981, - the 1981 scheme of headage payments; Whereas under Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC the Commission must decide whether, having regard to the regulations notified, the existing provisions in Ireland for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC; Whereas the abovementioned livestock headage payments schemes 1981 are consistent with the aims and requirements of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Title II of Directive 75/268/EEC notified by the Irish Government on 11 and 16 November 1981 satisfy the conditions for financial contribution by the Community towards common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 29 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 180, 14. 7. 1980, p. 34. (3) OJ No L 96, 23. 4. 1972, p. 1. (4) OJ No L 197, 20. 7. 1981, p. 41.